CHAMBERS, Circuit Judge,
concurring:
Our United States v. Davis, 482 F.2d 893 (9th Cir. 1973), seems to compel the result reached hereinabove. But I do not have to like concurring.
*966Also, the Supreme Court’s decision in United States v. Chadwick,-U.S.-, 97 S.Ct. 2476, 53 L.Ed.2d 538 (1977), may not be completely apposite here, but there is a message in it which influences my concurrence.
Cases such as Fannon’s and Gumerlock’s may ultimately result in the abolition of the judge-made exclusionary rule, a rule I would not like to see abolished completely but limited according to some standards.